Citation Nr: 0321088	
Decision Date: 08/22/03    Archive Date: 09/02/03	

DOCKET NO.  00-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent. 

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated at 20 percent. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1966 to December 1968, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002) the Board 
undertook additional evidentiary development in this case.  
However, a recent opinion from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  The Federal Circuit explained that when the Board 
obtains and considers evidence that was not before the RO, an 
appellant has no means to obtain one review on appeal to the 
Secretary as called for by 38 U.S.C.A. § 7104(a) because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claims under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and undertake any 
additional development deemed necessary 
to satisfy the notice and assistance 
requirements of the VCAA.

2.  The RO should review the veteran's 
claims in light of all of the evidence 
associated with the claims file 
subsequent to the file's transfer to the 
Board in April 2002.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 


additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


